Exhibit 10.1

GSI Group, Inc.

125 Middlesex Turnpike

Bedford, MA 01730

October 28, 2013

Mr. Jamie Bader

c/o GSI Group, Inc.

125 Middlesex Turnpike

Bedford, MA 01730

Re: Termination of Employment

Dear Jamie:

This letter agreement (the “Letter Agreement”) sets forth the understanding
between you and GSI Group, Inc., a company organized under the laws of the
Province of New Brunswick, Canada (together with its subsidiaries and
affiliates, the “Company”), regarding your termination of employment with the
Company and is entered into on the first date set forth above.

1. Your last day of active employment with the Company shall be November 29,
2013 (or such other date as mutually agreed by the parties hereto) (the
“Termination Date”). You hereby resign, effective as of the Termination Date, as
an officer and/or director of the Company and any of the Company’s subsidiaries,
affiliates, joint ventures and other related entities (including, without
limitation, the entities related to Company’s Photo Research, Inc., MicroE
Systems Corporation, Westwind Air Bearings Limited, NDS Thermal Printers and NDS
Surgical Imaging LLC businesses). On the Termination Date, the Company shall pay
you (a) all earned but unpaid base salary up to and through the Termination
Date, and (b) all accrued but unused vacation up to and through the Termination
Date. The Company also will reimburse you for all appropriately documented
business expenses incurred prior to the Termination Date in accordance with the
Company’s policy; provided that you submit all necessary or appropriate
documentation of any such expenses within ten (10) days of the Termination Date.

2. Subject to your execution and non-revocation of the Release of Claims
Agreement attached hereto as Exhibit A (the “Release”) at such time as is
described in this Section 2, you shall be entitled to:

(a) Continued payment of your base salary, at the rate in effect immediately
prior to the Termination Date, during the period beginning on the Termination
Date and ending on the first anniversary of the Termination Date (such payment,
the “Severance Payment” and such period, the “Severance Period”), payable in
equal installments during the Severance Period in accordance with the Company’s
customary payroll practices;



--------------------------------------------------------------------------------

(b) A cash payment in an aggregate amount equal to your second half 2013 Senior
Management Incentive Plan bonus based on actual GSI Group Corporate performance
and payment of your annual individual non-financial performance goals at target
level, subject to applicable taxes and withholdings. The cash payment will be
paid at the same time as you would have been entitled to receive such payout as
a bonus pursuant to the terms of the Senior Management Incentive Plan, but in no
event prior to January 1, 2014 or later than December 31, 2014; and

(c) If you elect to continue medical coverage under the Company’s group health
plan in accordance with COBRA, continued participation in the Company’s group
health plan in which you were participating as of the Termination Date, with the
then-current Company premium subsidy applicable to employees, during period
beginning on the Termination Date and ending on the earlier of (i) the last day
of the Severance Period, and (ii) the date on which you first become eligible
for medical coverage from a new employer or service recipient. The COBRA health
continuation period under Section 4980B of the Internal Revenue Code of 1986, as
amended, shall run concurrently with the period of continued medical coverage
following the Termination Date set forth in this Section 2(c).

Notwithstanding anything to the contrary in this Letter Agreement or the
Release, (x) you shall not be entitled to any payments or benefits under this
Section 2 unless and until you execute the Release during the period commencing
on the Termination Date and ending on the 21st day following the Termination
Date (such period, the “Release Period,” and such 21st day, the “Release
Expiration Date”) and do not revoke your execution of the Release thereafter
(and the applicable revocation period has expired) and (y) to the extent any
payments or benefits due under the Letter Agreement are not paid or provided
when due as result of the immediately preceding subsection (x), such payments
and benefits shall be paid or provided in a lump sum on the first payroll date
to occur on or after the thirtieth (30th) day following the Termination Date.
The provisions of this Section 2 shall supersede in their entirety any severance
payment provisions in any severance plan, policy, program or other arrangement
maintained by the Company (including, without limitation, any agreement or
arrangement by and between the Company and you, including that certain Severance
Agreement, effective as of July 25, 2011).

3. In addition to the post-termination benefits described in Section 2, and
notwithstanding anything to the contrary in those certain Restricted Stock Unit
Grant Notices and Restricted Stock Unit Award Agreements between you and the
Company, dated July 25, 2011, March 8, 2012 and March 8, 2013 (collectively, the
“RSU Agreements”), (a) as of the Termination Date, 25,134 unvested restricted
stock units granted under the RSU Agreements (the “Unvested RSUs”) shall remain
outstanding and unvested, (b) subject to your execution of the Release during
the Release Period and the lapse of any revocation period related thereto, the
Unvested RSUs shall become vested on the thirtieth (30th) day following the
Termination Date, and (c) to the extent you do not execute the Release during
the Release Period or timely revoke the execution of such Release thereafter,
the Unvested RSUs shall be automatically forfeited by you on the thirtieth
(30th) day following the Termination Date without payment of any consideration
by the Company, and you (or your beneficiary or personal representative, as the
case may be) shall have no further rights with respect to the Unvested RSUs. For
the avoidance of doubt, all unvested restricted stock units granted under the
RSU Agreements other than the Unvested RSUs shall be automatically forfeited,
terminated and canceled as of the Termination Date pursuant to terms of the RSU
Agreements.



--------------------------------------------------------------------------------

4. You agree not to disparage the Company, any of its products or practices, or
any of its directors, officers, agents, representatives or affiliates, either
orally or in writing, at any time; provided that you may confer in confidence
with your legal representatives and make truthful statements as required by law.
The Company agrees that, upon the termination of your employment, it shall
advise its current directors and officers not to disparage you, either orally or
in writing, at any time; provided that such persons may confer in confidence
with the Company’s and their legal representatives and make truthful statements
as required by law. In addition, you acknowledge and agree that you currently
are and, on and after Termination Date, shall remain, subject to all restrictive
covenants set forth in the RSU Agreements.

5. Notwithstanding anything to the contrary in this Letter Agreement, in the
event that you violate any of the restrictive covenants set forth or described
in Section 4 (including, without limitation, those set forth in the RSU
Agreements), (a) the Company shall no longer be required to provide any payments
or benefits under this Letter Agreement and (b) you shall pay the Company an
amount equal to the sum of (i) all payments and benefits provided in this Letter
Agreement prior to such violation (including, without limitation, the applicable
portion of the Severance Payment and any prorated bonus payment) and (ii) the
greater of (A) the fair market value of a number of shares of common stock of
the Company equal to the number of Unvested RSUs on the Termination Date or
(B) the fair market value of a number of shares of common stock of the Company
equal to the number of Unvested RSUs on the date on which you first violate such
restrictive covenants.

6. You agree to sign and be bound by the Release, which shall be considered an
integral part of this Letter Agreement.

7. In order to effectuate the foregoing, you agree to execute any additional
documents as may be reasonably requested from time to time by the Company.
Except as set forth in this Letter Agreement and the Release, the RSU Agreements
will remain in full force and effect.

8. Because your employment with the Company was terminated involuntarily for
other than gross misconduct, the Company acknowledges and agrees that it will
not contest your eligibility for unemployment compensation.

******



--------------------------------------------------------------------------------

Please indicate your acceptance of the terms and provisions of this Letter
Agreement and the Release by signing both copies of this Letter Agreement and
the Release and returning one copy of each to me. The other copy of each is for
your files. By signing below, you acknowledge and agree that you have carefully
read this Letter Agreement and the Release in their entirety and fully
understand and agree to their terms and provisions; and intend and agree that
the Letter Agreement and Release are final and legally binding on you and the
Company. This Letter Agreement shall be governed, construed, interpreted and
enforced in accordance with the substantive laws of the Commonwealth of
Massachusetts, without giving effect to any principles of conflicts of law,
whether of the Commonwealth of Massachusetts or any other jurisdiction, and
where applicable, the laws of the United States, that would result in the
application of the laws of any other jurisdiction. This Letter Agreement may be
executed in several counterparts.

 

Very truly yours,

/s/ John Roush

John Roush Chief Executive Officer

Agreed, Acknowledged and Accepted as of the first date set forth above:

 

/s/ Jamie Bader

Jamie Bader



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

1. General Release.

(a) I acknowledge that my employment with GSI Group, Inc. (the “Company”) and
all subsidiaries and affiliates thereof terminated on the Termination Date (as
defined in the Letter Agreement (as defined below)). I further acknowledge that
the Company delivered this release of claims (the “Release”) to me on
October 28, 2013.

(b) In exchange for the payments and benefits described in that certain Letter
Agreement by and between the Company and me, dated as of October 28, 2013 (the
“Letter Agreement”), which I agree I am not otherwise entitled to receive absent
execution and non-revocation of the Release, I and my representatives, agents,
estate, heirs, successors and assigns (“Releasors”) voluntarily agree to release
and discharge the Company and its parents, affiliates, subsidiaries,
predecessors, successors, assigns, plan sponsors and plan fiduciaries (and the
current and former trustees, officers, directors, employees, and agents of each
of the foregoing, all both individually, in their capacity acting on the
Company’s behalf and in their official capacities) (collectively “Releasees”)
generally from all claims, demands, actions, suits, damages, debts, judgments
and liabilities of every name and nature, whether existing or contingent, known
or unknown, suspected or unsuspected, in law or in equity in connection with my
employment by or termination of employment with the Company, or any of my
dealings, transactions or events involving the Releasees, arising on or before
the date I execute this Release. This Release is intended by me to be all
encompassing and to act as a full and total release of any claims that the
Releasors may have or have had against the Releasees from the beginning of time
to the date I execute this Release, including but not limited to, all claims in
contract (whether written or oral, express or implied) (including, without
limitation, claims related to that certain Severance Agreement, effective as of
July 25, 2011, by and between the Company and me), tort, equity and common law;
any claims for wrongful discharge, breach of contract, or breach of the
obligation of good faith and fair dealing; and/or any claims under any local,
state or federal constitution, statute, law, ordinance, bylaw, or regulation
dealing with either employment, employment discrimination, retaliation, mass
layoffs, plant closings, and/or employment benefits and/or those laws, statutes
or regulations concerning discrimination on the basis of race, color, creed,
religion, age, sex, sexual harassment, sexual orientation, national origin,
ancestry, handicap or disability, veteran status or any military service or
application for military service or any other category protected by law
(including, without limitation, all claims under the Age Discrimination in
Employment Act (the “ADEA”), 29 U.S.C. §621 et seq., Title VII of the Civil
Rights Act of 1964, 42 U.S.C. §2000e et seq., the Americans With Disabilities
Act of 1990, 42 U.S.C. §12101 et seq., the Family and Medical Leave Act, 29
U.S.C. § 2601 et seq., the Worker Adjustment and Retraining Notification Act, 29
U.S.C. § 2101 et seq., the Massachusetts Fair Employment Practices Act, M.G.L.
c. 151B, §1 et seq., the Massachusetts Civil Rights Act, M.G.L. c.12, §§11H and
11I, the Massachusetts Equal Rights Act, M.G.L. c.93, § 102 and M.G.L. c.214,
§1C, the Massachusetts Labor and Industries Act, M.G.L. c.149, § 1 et seq., and
the Massachusetts Privacy Act, M.G.L. c.214, §1B, all as amended); and any
federal, state or local law or regulation concerning securities, stock or



--------------------------------------------------------------------------------

stock options. This Release is for any relief, no matter how denominated,
including but not limited to wages, back pay, front pay, benefits, compensatory
damages, liquidated damages, punitive damages or attorney’s fees. I also agree
not to commence or cooperate in the prosecution or investigation of any lawsuit,
administrative action or other claim or complaint against the Releasees, except
as required by law.

(c) By this Release, I not only release and discharge the Releasees from any and
all claims as stated above that the Releasors could make on my own behalf or on
the behalf of others, but also those claims that might be made by any other
person or organization on my behalf and I specifically waive any right to
recover any damage awards as a member of any class in a case in which any claims
against the Releasees are made involving any matters arising out of my
employment by or termination of employment with the Company, or any of my
dealings, transactions or events involving the Releasees.

(d) I agree that, except for any payments or benefits set forth in the Letter
Agreement and the RSU Agreements (as defined in the Letter Agreement) that have
not yet been paid, as applicable, the payments and benefits the Company
previously provided to me are complete payment, settlement, accord and
satisfaction with respect to all obligations and liabilities of the Releasees to
the Releasors, and with respect to all claims, causes of action and damages that
could be asserted by the Releasors against the Releasees regarding my employment
or termination of employment with the Company, or any of my dealings,
transactions or events involving the Releasees, including, without limitation,
all claims for wages, salary, commissions, draws, car allowances, incentive pay,
bonuses, business expenses, vacation, stock, stock options, severance pay,
attorneys’ fees, compensatory damages, exemplary damages, or other compensation,
benefits, costs or sums. Notwithstanding anything in this Release to the
contrary, this Release shall not affect and I do not waive rights to
indemnification I may have under (i) applicable law, (ii) any charter document
or bylaws, (iii) any agreement between me and the Company or any other Releasee,
(iv) as an insured under any directors’ and officers’ liability insurance policy
now or previously in force, which shall remain in effect in accordance with the
terms and provisions thereof.

(e) I understand and agree that this Release will be binding on me and my heirs,
administrators and assigns. I acknowledge that I have not assigned any claims or
filed or initiated any legal proceedings against any of the Releasees.

(f) I acknowledge and agree that if any provision of this Release is found, held
or deemed by a court of competent jurisdiction to be void, unlawful or
unenforceable under any applicable statute or controlling law, the remainder of
this Release shall continue in full force and effect.

(g) I acknowledge and agree that I have been advised to consult with or seek
advice from an attorney of my choice or any other person of my choosing before
executing this Release.

(h) I acknowledge and agree that, in entering into this Release, I am not
relying on any representation, promise or inducement made by the Company or its
attorneys with the exception of those promises described in this Release.



--------------------------------------------------------------------------------

(i) This Release is deemed made and entered into in the Commonwealth of
Massachusetts, and in all respects shall be interpreted, enforced and governed
under the internal laws of the Commonwealth of Massachusetts, to the extent not
preempted by federal law.

(j) Notwithstanding the comprehensive release of claims set forth in the
preceding paragraphs of this Section 1, nothing in this Release shall bar or
prohibit me from contacting, seeking assistance from or participating in any
proceeding before any federal or state administrative agency to the extent
permitted by applicable federal, state and/or local law. However, I nevertheless
will be prohibited to the fullest extent authorized by law from obtaining
monetary damages in any agency proceeding in which I do so participate.

2. Waiver of Rights and Claims Under the Age Discrimination in Employment Act of
1967. I acknowledge and agree that I have been informed that I have or may have
specific rights and/or claims under the ADEA and I agree that:

(a) In consideration for the payments and benefits described in the Letter
Agreement, which I am not otherwise entitled to receive absent execution and
non­ revocation of the Release, I specifically and voluntarily waive such rights
and/or claims under the ADEA that I have or might have against the Releasees to
the extent such rights and/or claims arose on or prior to the date I execute
this Release;

(b) I understand that I am not waiving rights or claims under the ADEA which may
arise after the date that I execute this Release;

(c) I have been advised that I have twenty-one (21) days (such period, the
“Consideration Period”) to review this Release and consider its terms before
signing it, and I acknowledge and agree that such Consideration Period will not
be affected or extended by any changes, whether material or immaterial, that
might be made to this Release; and

(d) I may revoke this Release for a period of seven (7) days after I sign it and
all rights and obligations of both parties under this Release shall not become
effective or enforceable until the date upon which the seven (7) day revocation
period has expired. For such a revocation to be effective, the Company must
receive it on or before the expiration of the seven (7) day revocation period.

* * * * *



--------------------------------------------------------------------------------

I acknowledge and agree that this Release is a legally binding document and my
signature will commit me to its terms. I acknowledge and agree that I have
carefully read and fully understand all of the provisions of this Release and
that I voluntarily enter into this Release by signing below. Upon execution, I
agree to deliver a signed copy of this Release to the Chief Executive Officer of
the Company.

 

 

Jamie Bader

 

Date:  

 